Scott, J.
(dissenting):
In my opinion the order appealed from should be reversed.
The only statute bearing upon the question, and the only one relied upon by the petitioner, is section 51 of the General Municipal Law (Consol. Laws, chap. 24; Laws of 1909, chap. 29), for section 1545 of the Greater Hew York charter (Laws of 1901, chap. 466), which is also what is called a publicity statute, refers only to heads of departments and chiefs of bureaus. Section 51 of the General Municipal Law provides that: “All books of minutes, entry or account, and the books, bills, vouchers, checks, contracts or other papers connected with or used or filed in the office of, or with any officer, board or commission acting for or on behalf of any county, town, village or municipal corporation in this State are hereby declared to be public records, and shall be open, subject to reasonable regulations to be prescribed by the officer having the custody thereof, to the inspection of any. taxpayer. ” The *183relator disclaims any personal or private interest in the engineer’s reports which he seeks to examine, and stands squarely upon his status as a taxpayer, as he has the perfect right to do, if the reports fall within the purview of the statute. The act, however, was designed to achieve a public purpose, and not to gratify mere idle curiosity. Of course, the reports in question are not. any of those specifically described in the statute. They are not “books of minutes, entry or account, and the books, bills, vouchers, checks, [or] contracts.” If they are covered by the statute they must be included within the phrase “ other papers.” It is a very old and well-settled rule of statutory construction that: “When a particular class is spoken of and general words follow, the class first mentioned is to be taken as the most comprehensive, and the general words treated as referring to matters ejusdem generis with such class.” (Chegaray v. Mayor, etc., 13 N. Y. 220; Matter of Hermance, 71 id. 481; People v. New York & M. B. R. Co., 84 id. 565; Burks v. Bosso, 180 id. 341.) The particular words used in the statute refer to records showing the action taken by public officers in the conduct of the public business, following the perfectly reasonable doctrine that the taxpayers who pay the bills are entitled to know what is done with their money. “Books of minutes, entry or account, and the books, bills, vouchers, checks, [and] contracts ” all refer to matters which have been accomplished. Construing the words “ other papers ” in the light of the rule above quoted would limit their meaning to papers which will show what has been done. What, the relator seeks is to leam not what has been done, for that he knows already, but what were the reasons which actuated the commissioners in doing what they did. I think that in addition to examining records and “other papers” showing what has been, done, a taxpayer has, in certain cases, the right to examine records bearing upon proposed actions by public officers. Section 51 of the General Municipal Law was originally a part of the so-called Taxpayers’ Acts, designed to permit a taxpayer to sue to prevent illegal official acts, and to restrain waste of the public funds, and the ■undoubted purpose of incorporating a right of inspection in those acts was to enable a taxpayer to procure the necessary information to begin an action under the act. Consequently, in *184eases where the power of a public: officer is strictly limited, and he. is: vested.with little or no discretion, it is entirely reasonable’ that a taxpayer should be permitted to' inspect the records before action, is taken. Thus, where an officer may under the law let. a contract, only to the lowest bidder., a taxpayer should be permitted to inspect, the bids and forms of contract before an. award is made. This is not such a case, however. By the act under which respondents proceed (Laws of 1905, chap. 124) they are given, the widest discretion, in selecting those with, whom contracts shall be made.. By section 29 of the act they' are expressly authorized, whenever a contract is advertised, to “ select, the bid or proposal, the acceptance of which will,. in their judgment, best secure the efficient performance of the work.” This vests in the. hoard an absolute discretion to determine what, bid to select,, which is not reviewable by or subject, to the supervisory control of the courts.. (Terrell v. Strong, 14 Misc. Rep. 258; Walter v. McClellan, 48 id. 215; affd., 113 App. Div. 295; affd., 190 N. Y. 505.) Bo information which relator could obtain from an inspection of the engineers’ reports would serve as a basis of an action to restrain the carrying out of the contract which the respondents have executed, for the result of the exercise of their judgment in the matter had been put beyond .the control of the courts. What good purpose is to be served by granting the inspection ? The relator suggests none unless it be to enable him to form a judgment as to whether or not the defendants have acted wisely. But the Legislature has intrusted that matter to the commissioners and not to the relator.. Besides there can be no assurance that,, when relator had read the engineers’ reports, he would be in possession of all the information upon which the defendants acted. With 'great power there comes to all right-thinking men a corresponding sense of responsibility, and it is safe h> assume that, when the defendants found themselves charged with the duty of selecting the contractor, for an important work, solely upon their own judgment as to what would best secure the efficient performance of the work, they availed themselves of every attainable source of information to guide their judgment, and that their engineers’ reports constituted but a part of the information upon which they acted. In my opinion *185the engineers’ reports are not within the letter of the statute, and it has not been made to appear that any public advantage will result from making them public. They constitute no records of any action by the defendants, but are merely some part of the information upon which they acted. The commissioners offer reasons why it would be unwise in the public interests to make the reports public, and these reasons should be respected if there he no reason shown to the contrary and if the statute does not require the granting of the inspection desired, as I do not think it does.
Dowling, J., concurred.
Order affirmed, with ten dollars costs and disbursements.